COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


                                                  §
HARRIET NICHOLSON,                                                  No. 08-16-00148-CV
                                                  §
                               Appellant,                              Appeal from the
                                                  §
v.                                                                    48th District Court
                                                  §
NATIONSTAR MORTGAGE, LLC,                                         of Tarrant County, Texas
                                                  §
                                Appellee.                           (TC# 048-276347-15)
                                                  §

                                   MEMORANDUM OPINION

       This appeal is before the Court on its own motion to determine whether it should be

dismissed for want of prosecution. Finding that the clerk’s record has not been filed due to the

fault of the Appellant, Harriet Nicholson, we dismiss the appeal for want of prosecution.

       Unless otherwise excused, a non-indigent appellant must either pay for or make

arrangements for the payment of the fees related to preparation of the appellate record to ensure

that the record is timely filed.    TEX.R.APP.P. 35.3(a)(2), (b)(3); see TEX.R.APP.P. 20.1(c);

37.3(b), (c). The clerk’s record was due to be filed on July 16, 2016. The Tarrant County

District Clerk notified the Court that the clerk’s record would not be filed because Appellant has

not made financial arrangements for preparation of the clerk’s record. In accordance with Rule

37.3(b), the Clerk of the Court notified Appellant by letter regarding her failure to make financial

arrangements to pay for the clerk’s record and advised Appellant that the appeal would be
dismissed for want of prosecution unless she responded within ten days and showed grounds for

continuing the appeal. See TEX.R.APP.P. 37.3(b). Appellant has not filed any written response

or otherwise showed that grounds exist for the appeal to be continued. The appeal is dismissed

for want of prosecution. See TEX.R.APP.P. 37.3(b), 42.3(b), (c).



                                            STEVEN L. HUGHES, Justice
August 10, 2016

Before McClure, C.J., Rodriguez, and Hughes, JJ.




                                              -2-